Exhibit 10.2
 
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of November 24, 2009, is by
and among Easton Development Company, LLC, a California limited liability
company (the “Subsidiary Guarantor”), GenCorp Inc., an Ohio corporation (the
“Borrower”) and Wachovia Bank, National Association, in its capacity as
administrative agent under that certain Amended and Restated Credit Agreement
(the “Administrative Agent”), dated as of June 21, 2007 (as amended, restated,
amended and restated or otherwise modified, the “Credit Agreement”), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the Lenders from time to time party
thereto and the Administrative Agent.  Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.            The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Credit Documents, including without limitation (a)
all of the representations and warranties set forth in Article III of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Articles V and VI of the Credit Agreement.  Without limiting the generality of
the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article X of the
Credit Agreement.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.


3.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.


4.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


5.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.


6.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.
 

--------------------------------------------------------------------------------




7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.  The terms of Sections 9.13, 9.14, and 9.16 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


9.           This Agreement may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


SUBSIDIARY GUARANTOR:
EASTON DEVELOPMENT COMPANY, LLC
     
By:
/s/ David C. Hatch
 
Name:  David C. Hatch
 
Title: Chief Operating Officer and Vice President






   
BORROWER:
GENCORP INC.,
 
an Ohio corporation
     
By:
/s/ J. Scott Neish
 
Name: J. Scott Neish
 
Title: Interim President and Interim Chief Executive Officer





Acknowledged, accepted and agreed:


WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent
 
By:
/s/ Robert G. McGill Jr.
Name: Robert G. McGill Jr.
Title:   Director

 

--------------------------------------------------------------------------------






SCHEDULE A
to
Joinder Agreement


Schedules to Credit Agreement and Security Documents

